DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 07/13/2022.
Response to Arguments
 Applicant's arguments filed 06/28/2022 with regards to claim 1 have been fully considered but they are not persuasive.
In response to the applicant’s argument that “there is no description in Shih of the elastic modulus of the sensing material stack 310” and that “without such a disclosure, there can be no disclosure of the claimed relationship”, the examiner respectfully disagrees. The claim only recites that the elastic modulus of the adhesive layer is less than that of the board and the sensor unit. In this case, the examiner respectfully submits that Shih is considered to teach the sensor unit (i.e., the sensor 100 generally comprises a support structure 102 supporting a sensing material stack 110/310 having structural layer 112, a first electrode layer 114, a piezoelectric material layer 116, a second electrode layer 118) (see Column 4, lines 16-32; and Fig. 4) having an adhesive layer (i.e., the coupling agent 306 can include an adhesive) (see Column 10, lines 29-50) interposed between the sensor unit and a board (i.e., surface 302) (see Fig. 4), wherein the elastic modulus of the sensor unit or the board is greater than that of the adhesive layer (i.e., when the bulk modulus of the coupling agent 306 is similar to that of the filler material 120, the coupling agent 306 has a bulk modulus less than that of the support structure 102 of the sensor 100 and the surface 302 may be relatively stuff as compared to the coupling agent 306 or the filler material 112. The selection of the relative stiffness of the coupling agent 306 or filler material 112 can be used to determine the source and type of mechanical forces detected with the sensor 100) (see Column 9, line 1, to Column 12, line 36; and Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Pat. No. 9,970,831) (hereafter Shih).
Regarding claim 1, Shih teaches a press sensor comprising: 
a board (i.e., surface 302) (see Fig. 4); 
an adhesive layer (i.e., coupling agent 306 can include an adhesive) (see Column 10, lines 29-50; and Fig. 4); and 
a sensor unit on a first main surface of the board with the adhesive layer interposed therebetween (i.e., the sensor 100 generally comprises a support structure 102 supporting a sensing material stack 110/310 having structural layer 112, a first electrode layer 114, a piezoelectric material layer 116, a second electrode layer 118) (see Column 4, lines 16-32; and Fig. 4), wherein,
when an elastic modulus of the board is El, an elastic modulus of the adhesive layer is EA, and an elastic modulus of the sensor unit is Es (i.e., when the bulk modulus of the coupling agent 306 is similar to that of the filler material 120, the coupling agent 306 has a bulk modulus less than that of the support structure 102 of the sensor 100 and the surface 302 may be relatively stuff as compared to the coupling agent 306 or the filler material 112. The selection of the relative stiffness of the coupling agent 306 or filler material 112 can be used to determine the source and type of mechanical forces detected with the sensor 100) (see Column 9, line 1, to Column 12, line 36; and Fig. 4); but does not explicitly teach that, EA < Es and EA < EI.
Regarding the elastic moduli, although Shih does not directly or explicitly teach the relationship between the elastic moduli of the layers, Shih teaches that when the bulk modulus of the coupling agent 306 is similar to that of the filler material 120, the bulk modulus of the coupling agent 306 or the filler material 120 is much lower than the bulk moduli of the support structure 102 of the sensor 100 and the surface 302 (see Column 9, line 1, to Column 12, line 36; and Fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material of the adhesive layer with desired rheological properties and bulk modulus in order to protect the sensor from excessive loads in use. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07)..  
Regarding claim 2, Shih teaches that the sensor unit includes a sensor substrate (i.e., structural layer 112) (see Fig. 4) and a piezoelectric film on a surface of the sensor substrate (i.e., piezoelectric material layer 116) (see Fig. 4).  
Regarding claim 3, Shih teaches that the sensor substrate is arranged closer to the adhesive layer than the piezoelectric film (see Fig. 4), and the sensor unit includes a signal electrode on the surface of the sensor substrate and between the piezoelectric film and the sensor substrate (i.e., first electrode layer 114) (see Fig. 1).  
Regarding claim 7, Shih teaches that the board is made of a metal material (i.e., the surface 302 may be a portion of a larger device, the device can include any type of device for which an impact, pressure, or force on the surface can be measured, such as a circuit board) (see Column 11, lines 9-23). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 10, Shih teaches that the press sensor is constructed such that during a pressing operation, a neutral surface of a stress against distortion in a stacking direction of the board, the adhesive layer, and the sensor unit is generated in each of the board, the adhesive layer, and the sensor unit (i.e., portions overlapping the structure 102 would remain neutral) (see Fig. 4).
Claims 4-5, 8-9, 11-12, 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Pat. No. 9,970,831) (hereafter Shih) in view of Kawamura (Pub. No. 2016/0169753) (hereafter Kawamura)
Regarding claim 4, Shih as disclosed above does not directly or explicitly teach that the sensor unit includes a shield electrode on a surface of the piezoelectric film such the piezoelectric film is between the shield electrode and the sensor substrate. However, Kawamura teaches a shield electrode on a surface of the piezoelectric film such the piezoelectric film is between the shield electrode and the sensor substrate (i.e., by connecting the electrode 122 to a ground potential, it is possible to shield noise from an operation surface side and accurately obtain a detected voltage value produced by a press) (see paragraph section [0052]). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a shield electrode in order to reduce noise and improve measurement accuracy.
Regarding claim 5, Shih as disclosed above does not directly or explicitly teach that the sensor unit includes a ground electrode on the surface of the sensor substrate. However, Kawamura teaches a ground electrode on the surface of the sensor substrate (i.e., by connecting the electrode 122 to a ground potential, it is possible to shield noise from an operation surface side and accurately obtain a detected voltage value produced by a press) (see paragraph section [0052]). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a shield electrode in order to reduce noise and improve measurement accuracy.
Regarding claims 8 and 9, Shih teaches a press detection device comprising: the press sensor (see Fig. 4); but does not explicitly teach a housing in which the press sensor is arranged (claim 8); wherein the press sensor is detachably attached to the housing (claim 9).
Regarding the housing, Kawamura teaches a housing in which the press sensor is arranged (claim 8); wherein the press sensor is detachably attached to the housing (claim 9) (i.e., both ends of the operation receiving member 20 in a lateral direction are fixed to a rigid body such as a housing) (see paragraph section [0031]). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art to have added a housing in order to detect the impact or press forces on the rigid body.
Regarding claim 11, Shih teaches a press sensor comprising: 
a board (i.e., surface 302) (see Fig. 4); 
an adhesive layer (i.e., coupling agent 306 can include an adhesive) (see Column 10, lines 29-50; and Fig. 4); and 
a sensor unit on a first main surface of the board with the adhesive layer interposed therebetween (i.e., the sensor 100 generally comprises a support structure 102 supporting a sensing material stack 110/310 having structural layer 112, a first electrode layer 114, a piezoelectric material layer 116, a second electrode layer 118) (see Column 4, lines 16-32; and Fig. 4); 
the sensor unit includes a sensor substrate (i.e., structural layer 112) (see Fig. 4) and a piezoelectric film arranged on a surface of the sensor substrate (i.e., piezoelectric material layer 116) (see Fig. 4), the sensor substrate is arranged closer to the adhesive layer than the piezoelectric film (see Fig. 4), the sensor unit includes a signal electrode on the surface of the sensor substrate and between the piezoelectric film and the sensor substrate (i.e., first electrode layer 114) (see Fig. 1); 
but does not explicitly teach that an elastic modulus EA of the adhesive layer is 7 x 103 Pa < EA < 5 x 105 Pa, and that the sensor unit includes a shield electrode on a surface of the piezoelectric film such the piezoelectric film is between the shield electrode and the sensor substrate.  
Regarding the elastic modulus, although Shih as disclosed above does not directly or explicitly teach the elastic modulus of the adhesive layer, Shih teaches that t when bulk modulus of the coupling agent is similar to that of the filler material, the bulk modulus maybe between about 105 to about 1010 Pa (see Column 6, lines 17-31). In view of the teaching of Shih, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material of the adhesive to have an elastic modulus in the range of  7×103 Pa ≤ EA ≤ 2×105 Pa in order to provide the desired flexure of the sensing material stack. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding the shield electrode, Shih as disclosed above does not directly or explicitly teach a shield electrode. However, Kawamura teaches that the sensor unit includes a shield electrode on a surface of the piezoelectric film such the piezoelectric film is between the shield electrode and the sensor substrate (i.e., by connecting the electrode 122 to a ground potential, it is possible to shield noise from an operation surface side and accurately obtain a detected voltage value produced by a press) (see paragraph section [0052]). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a shield electrode in order to reduce noise and improve measurement accuracy.
Regarding claim 12, Shih as modified by Kawamura as disclosed above does not directly or explicitly teach that the elastic modulus EA is 2 x 104 4AFDOCS/25660601.1App. No.: 17/122,335Docket No.: 036433.04355Pa < EA < 5 x 105 Pa.
Regarding the elastic modulus, although Shih as disclosed above does not directly or explicitly teach the elastic modulus of the adhesive layer, Shih teaches that when bulk modulus of the coupling agent is similar to that of the filler material, the bulk modulus maybe between about 105 to about 1010 Pa (see Column 6, lines 17-31). In view of the teaching of Shih, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material of the adhesive to have an elastic modulus in the range of  7×104 Pa ≤ EA ≤ 2×105 Pa in order to provide the desired flexure of the sensing material stack. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 16, Shih as modified by Kawamura as disclosed above does not directly or explicitly teach that the sensor unit includes a ground electrode on the surface of the sensor substrate. However, Kawamura teaches a ground electrode on the surface of the sensor substrate (i.e., by connecting the electrode 122 to a ground potential, it is possible to shield noise from an operation surface side and accurately obtain a detected voltage value produced by a press) (see paragraph section [0052]). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a shield electrode in order to reduce noise and improve measurement accuracy.
Regarding claim 18, Shih teaches that the board is made of a metal material (i.e., the surface 302 may be a portion of a larger device, the device can include any type of device for which an impact, pressure, or force on the surface can be measured, such as a circuit board) (see Column 11, lines 9-23). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claims 19 and 20, Shih teaches a press detection device comprising: the press sensor (see Fig. 4); but does not explicitly teach a housing in which the press sensor is arranged (claim 19); wherein the press sensor is detachably attached to the housing (claim 20).
Regarding the housing, Kawamura teaches a housing in which the press sensor is arranged (claim 19); wherein the press sensor is detachably attached to the housing (claim 20) (i.e., both ends of the operation receiving member 20 in a lateral direction are fixed to a rigid body such as a housing) (see paragraph section [0031]). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art to have added a housing in order to detect the impact or press forces on the rigid body.
Regarding claim 21, Shih teaches that the press sensor is constructed such that during a pressing operation, a neutral surface of a stress against distortion in a stacking direction of the board, the adhesive layer, and the sensor unit is generated in each of the board, the adhesive layer, and the sensor unit (i.e., portions overlapping the structure 102 would remain neutral) (see Fig. 4).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Pat. No. 9,970,831) (hereafter Shih) in view of Kawamura (Pub. No. 2016/0169753) (hereafter Kawamura) in further view of Happoya et al. (U.S. Pat. No. 9,345,134) (hereafter Happoya).
Regarding claim 6, Shih as modified by Kawamura as disclosed above does not directly or explicitly teach that the adhesive layer has electrical conductivity. However, Happoya teaches that that the adhesive layer has electrical conductivity (i.e., reinforcing plate 22 may function as a shield member for avoiding EMI. Conductive adhesive portion 31 adhesively bonds the center of reinforcing plate 22 and the ground pattern 25 together, while also electrically connecting together the reinforcing plate 22 and the ground pattern 25) (see Column 3, line 16, to Column 4, line 36). In view of the teaching of Happoya, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a grounding connection to the piezoresistive element via the adhesive layer, so as to provide a convenient coupling to ground for the sensor element. 
Regarding claim 17, Shih as modified by Kawamura as disclosed above does not directly or explicitly teach that the adhesive layer has electrical conductivity. However, Happoya teaches that that the adhesive layer has electrical conductivity (i.e., reinforcing plate 22 may function as a shield member for avoiding EMI. Conductive adhesive portion 31 adhesively bonds the center of reinforcing plate 22 and the ground pattern 25 together, while also electrically connecting together the reinforcing plate 22 and the ground pattern 25) (see Column 3, line 16, to Column 4, line 36). In view of the teaching of Happoya, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a grounding connection to the piezoresistive element via the adhesive layer, so as to provide a convenient coupling to ground for the sensor element.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855